Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1: Claims 1-7 and 18-20 in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground(s) that the  groups of invention should not be separated, asserting the examiner has not established burden since the composition of claims of Group I are used in the Process of Group II.  This is not persuasive. The groups above set forth possess separate classification and/or subclassification establishing recognition in the art as separate fields of inventor effort and endeavor thereby requiring a separate field of search.
The groups above set forth require a search for one or of the inventions in a manner that is not likely to resulting finding art pertinent to the other invention such as searching different classes/subclasses, using different search resources and databases, and using different search queries even when there is common classification.  The language of the process used the nonelected group (Claims 8-17 - related to the process) includes inventive concepts not required by the composition of Group I, even if the composition claimed by Group 1 is used in the process. For example - "transferring a pattern", "etching a film" , "forming an inorganic hard mask", "forming a circuit pattern", and "direct lithography with electron beam nanoimprinting" are all terms applicable to the process that are not applicable to the composition. The composition is a polymer, requiring search in the polymer art as well as databases geared for the monomers and structures thereof. Such venues are not required for the process steps
While the method of Group II may use the composition of Group I, the composition may be used in other materially different methods/processes - such as in the manufacture of plastic solar cells or other organic electronic applications due to the structure of the polymer chain.
The requirement is still deemed proper and is therefore made FINAL.

Claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-88216, filed on 05/08/2019. A certified translation has not been provided.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2020 and 11/23/2020 was filed after the mailing date of the application on 04/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The Drawings were filed on 04/07/2020. The Drawings are accepted.
Specification
The Specification was filed on 04/07/2020. The Specification is accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the presence of the group W1 shown in Claim 2. As Claim 4 claims dependency from Claim 2, the omission of W1 from the chemical structure disclosed in Claim 4 renders claim 4 indefinite
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (JP 2010271654, published 12/02/2010).
Regarding Claims 1-4 and 18-20, Hatakeyama is directed to a resist underlayer film material and pattern forming method using the resist underlayer film material. Hatakeyama discloses the resist underlayer film material of the present invention is a resist underlayer film material of a multilayer resist film used in lithography, and contains at least a polyfluorene having a Hatakeyama discloses in general formula (1),

    PNG
    media_image1.png
    177
    328
    media_image1.png
    Greyscale

 the hydrogen atom of the same R1 and R2 or different species, hydroxyl, the acyl group of the carbon numbers 1-6, the alkoxy group of the carbon numbers 1-6, the alkoxycarbonyl group of the carbon numbers 1-6, a carbonyl group, an amino group, an acid labile group, a glycidyl group, the straight chain shape of the carbon numbers 1-10, a branched or cyclic alkyl group, an aryl group having 6 to 20 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, an alkynyl group having 2 to 10 carbon atoms, a carboxyl group, a cyano group, or R1 and R2 may be one group, and in this case, an oxygen atom, an alkylidene group having 1 to 6 carbon atoms, or an imino group may be used. (Para, 0055). Hatakeyama discloses these groups may be a hydroxyl group, an acyl group having 1 to 6 carbon atoms, an alkoxy group having 1 to 6 carbon atoms, an alkoxycarbonyl group having 1 to 6 carbon atoms, or a straight chain having 1 to 10 carbon atoms. (Para, 0055). In addition, Hatakeyama explains, one or more owners of a branched state or annular alkyl group, the aryl group of the carbon numbers 6-20, the alkenyl group of the carbon numbers 2-20, the alkynyl group of the carbon numbers 2-10, an amino group, a nitro group, a cyano group, an acid labile group, a glycidyl group, and the carboxyl group may be carried out. (Para, 0055). Hatakeyama discloses R3 and R4 each represents a benzene ring or a naphthalene ring, and R5 and R6 each represents a hydrogen atom, a linear, branched or cyclic alkyl group having 1 to 10 carbon atoms, an aryl group having 6 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, or an alkynyl group having 2 to 10 carbon atoms. (Para, 0055).
	In another preferred embodiment Hatakeyama discloses in formula (2),

    PNG
    media_image2.png
    194
    523
    media_image2.png
    Greyscale

R7 and R8 are a hydrogen atom, the straight chain shape of the carbon numbers 1-10, a branched state or annular alkyl group, an aryl group of the carbon numbers 6-10, and a carbon number, respectively like the above-mentioned the inside R3-R6 of a general formula (2) an alkenyl group of 2 to 10 or an alkynyl group of 2 to 10 carbon atoms is used. (Para, 0056). Hatakeyama explains, each of m and n is an integer of 0 to 2, and R9 and R10 each represents a hydrogen atom or they are the straight chain shape of the carbon numbers 1-6, a branched state and annular alkyl group, the aryl group of the carbon numbers 6-20, the alkenyl group of the carbon numbers 2-20, the alkynyl group of the carbon numbers 2-10, an acyl group of the carbon numbers 1-6 or an alkoxycarbonyl group, an acid labile group, or a glycidyl group. (Para, 0056).
	In a further embodiment, Hatakeyama discloses in Formula (3), the R3-R10,m,n is as described  above, and R11 is an alkylene group having 1 to 10 carbon atoms and may have an allyl group.). (Para. 0057). 

    PNG
    media_image3.png
    185
    552
    media_image3.png
    Greyscale

Hatakeyama discloses the resist lower layer film material of the present invention comprises (A) polyfluorenes represented by the general formula (1) or (2), or novolak resins of polyfluorenes represented by the general formula (3) as an essential ingredient, as well as (B) organic solvent, to enhance spin coating characteristics, filling characteristics of a step substrate, rigidity of a film and solvent resistance, (C) resins other than polyfluorenes of general formula (1) and (2) and resins of general formula (3), (D) Cross linking agent and (E) Acid generator. (Para, 0059). As the reaction solvent in the polycondensation, water, methanol, ethanol, propanol, butanol, tetrahydrofuran, dioxane or a mixture thereof can be used (Para, 0071). Hatakeyama discloses the solvents range from 0 to 2,000 parts by weight per 100 parts by weight of the reaction raw material and the reaction temperature can be appropriately selected depending on the reactivity of the reaction raw material, and is usually in the range of 10 to 200 ° C. (Para, 0071). 
	Specific monomers used for obtaining the polyfluorene are additionally disclosed in [0060] to [0066] (omitted from representation here for clarity due to the large size of the figures – please see the attached documents), and a synthetic method or creating the polyfluorenes is provided in [0066]-[0075].
	The polymers and monomers suggested for their production taught by Hatakeyama read on the polymers present in claims 1-4 and 18-20, teaching the polyfluorene backbone components wherein the backbone aryl groups are benzene or naphthalene, and the breadth of substituents on the cyclopentyl bridge between the two aromatic backbone constituents. The inclusion of solvent in the composition as referenced in [0090] and in Hatakeyama’s claim 4 teaches the limitations in the instant claims 1-4 wherein a solvent is used as part of the composition having the polyfluorene polymer. 
	 A person of ordinary skill in the art would have, with the disclosure of Hatakeyama concerning the structures, syntheses, and preferred monomers for creating the polyfluorene polymer, found it obvious before the effective filing date to arrive at the composition and polymer claimed in claims 1-4 and 18-20 by combining components from the disclosed composition.
 If a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties, see MPEP 2144.08, section II(A)(4a-e). 
For a person to select a species or set of species from Hatakeyama’s teachings would constitute known materials (the monomers and other components) and combining them in a known way (synthesizing the polymer and blending it with the other components disclosed) to achieve a predictable result (a composition capable of being used to make a film).  Claims 1-4 and 18-20 are held obvious.
	

Regarding Claim 5, Hatakeyama discloses that preferably, the polystyrene-equivalent molecular weight of the polyfluorene is such that the weight-average molecular weight (Mw) is 400-20,000 , particularly 500-15,000. (Para, 0076). Hatakeyama discloses the polystyrene-equivalent molecular weight of the novolak resin of polyfluorene is preferably such that the weight-average molecular weight (Mw) is 600-30,000, especially 700-20,000 (Para, 0076). Hatakeyama explains that although the molecular weight distribution (Mw) is preferably within a range of 1.2 to 7, when a molecular weight distribution is narrowed by cutting a monomer component, an oligomer component, or a low molecular weight substance having a molecular weight (Mw) of 300 or less, a crosslinking efficiency is increased and a contamination around a baking cup can be prevented by suppressing a volatile component during baking. (Para, 0076). These disclosures teach and/or suggest the limitations of claim 5 as the range of molecular weights taught by Hatakeyama encompasses those in the instant claim. A person having ordinary skill in the art, knowing that the properties of a polymer and the composition a polymer is dissolved in will vary with molecular weight, would find it obvious to select a range of molecular weights to target in pursuit of optimization of a variable such as the viscosity of the composition. Such optimization would fall under routine experimentation to optimize in light of the teachings of Hatakeyama. As such, claim 5 is held obvious.
Regarding Claim 7:
Claim 7 is interpreted to require either a surfactant OR a plasticizer OR both.
The composition may further comprise a surfactant, a dissolution inhibitor, a carboxylic acid compound and an cetylene alcohol derivative in normal amounts and optional components such as those set forth JP 2008 111103   [0092]

Claims 6 and 7, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2010271654, published 12/02/2010) as applied to claims 1-5 and 18-20 above further in view of Samejima et al(US 2019/0196073 A1, published 06/27/2019).
Regarding Claim 6, Hatakeyama discloses the limitations above set forth.  Hatekeyama discloses  solvents in [0090], wherein the solvent is not particularly limited so long as it is compatible with the chemistries of the other component and may be used to dissolve them. One or two or more solvents may be used in combination. Specific embodiments include 3-methoxybutanol and cyclohexanone. The solvents listed have boiling points under 180 degrees Celsius. Hatakeyama discloses no solvents used in the composition that have boiling points over 180 degrees Celsius.
This limitation is met by Samejima, who teaches a composition for forming a film to be used in a pattern forming method and laminate created therefrom to be used in an imaging device.  The composition comprises an organic solvent, an infrared absorbing compound, and a resin, as well as a curable compound and an initiator for curing (See [0022]). In [0196], the curable compound is an epoxy, of which a particular embodiment is based upon a phenolic compound having a fluorene skeleton. In [0234]-[0238], preferred embodiments of solvent are given, though it is disclosed that the solvent is not particularly limited so long as it is compatible with the chemistry of the composition. In [0239] it is disclosed that a combination of two or more solvents may be used and a set of preferred solvents are given for use together. Of particular note is butyl carbitol acetate (sold by Dow) which boils at 245 degrees Celsius. 
It would have been obvious for a person having ordinary skill in the art to arrive at the claimed invention prior to the filing date in light of the teachings of Hatakeyama and Samejima. Both disclose the use of solvents as components of their compositions. Samejima explicitly gives a list of preferable solvents to be used in conjunction with each other when more than one solvent is deemed necessary. A person with ordinary skill would recognize the properties of these solvents (such as their boiling points), and with the guidance from Samejima intuit that a blend of butyl carbitol acetate and a lower boiling point solvent such as a 3-ethoxyproprionate may be useful in creating a film wherein the lower boiling solvent is removed first and the butyl carbitol acetate comes of more slowly to improve the properties of the resultant film. As these solvents are all commercially available, they are known products, and their combination into a composition for making a film constitutes their use with other known products (the compositional elements disclosed by Hatakeyama) in a known process to arrive at a predictable result (a film). As such, claim 6 is held obvious.

Regarding Claim 7, Hatakeyama discloses a surfactant among the additional components listed in [0092] but fails to specifically recite a plasticizer. 
This limitation is met by Samejima, who discloses additional components in [0269], of which one may be a plasticizer. Samejima incorporates by reference paragraphs [0103] and [0104] of JP2008-250074A (attached in this office action), wherein specific embodiments of plasticizer are given, and the weight range of plasticizer is described as between 0.1 wt% and 50wt% of the weight of the composition. Samejima additionally teaches a surfactant to be used as part of the composition (See [0247] – [263]), wherein the surfactant may be silicone based, fluorine based, cationic, anionic, or nonionic in nature.
It would have been obvious to a person of ordinary skill to arrive at the claimed invention prior to the filing date in light of the teachings of the references. Samejima lists specific utility to having a surfactant present in the composition – the improvement of coating properties. The plasticizer, too, is listed in the reference incorporated into Samejima as being able to help control the physical properties (flexibility) of the resultant film. A person of ordinary skill would have recognized these properties from the references (known products to the art) and been able to apply them to composition of Hatakeyama to arrive at a film that has improved flexibility beyond that bestowed by the cured composition sans-additive. Doing so would constitute taking known products and adding them to a known composition (the composition of Hatakeyma) in a known process (the making of a cured film) to arrive at a predictable result having an advantage – a cured film having improved flexibility and thus more resistant to stress cracking. As such, claim 7 is held obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9, and 31-34 of copending Application No. 15/931,811, in view of Hatakeyama (JP 2010271654, published 12/02/2010). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 1-7 and 18-20  in the instant application – the claim 1 in the copending application reads on the claim 1 in the instant application, wherein the copending claim 1 claims a composition having an organic solvent, and a polymer having the partial structure IA (see claims) with the substituent moiety -X-L attached to the methylene bridge between two aromatic units in the backbone chain, wherein the aromatic units Ar1 and Ar2 are a benzene or naphthalene which may have substituents thereupon. The instant claim 1 claims a hydrogen on the methylene bridge between Ar1 and Ar2, not the moiety X-L. A person of ordinary skill in the art would have been able to arrive at the instant application claim 1 from the copending application claim 1 – the substitution of a hydrogen into the methylene bridge, as evidenced by Hatakeyama, who discloses hydrogen substitution on the methylene bridge between two aromatic subunits in the fluorene-type backbone of the polymer disclosed therein (See above discussion of Hatakeyama with regards to 103-type rejections).
With regards to instant claims 2-3, the limitations of the group W1 are added, wherein in both the copending application and instant application W1 may be a hydroxyl group, a  carbon group of 1-10 carbon atoms, or an organic group having at least one or more aromatic rings that may optionally have substitution thereupon. The presence of the hydrogen or -X-L moiety in the respective instant or copending claims is not changed in Claims 2-3. As the claims 2-3 introduce limitations that are identical to each other and the instant claim would have been obvious for a person of ordinary skill to arrive at in view of the copending claim 1 and Hatakeyama, claims 2-3 would have been obvious for a person of ordinary skill to arrive at.
Regarding Claim 4, the instant and copending claim 4 recite the same structural limitations. In light of this and the view that the instant claim 1 would have been obvious to arrive at in view of the copending claim 1 and Hatakeyama, the instant claim 4 would have been obvious for a person to arrive at in view of the copending claim 1, copending claim 4, and Hatakeyama. It should also be noted that the same structural limitations occur in copending claim 34.
The instant Claim 5 and copending claim 5 recite identical limitations. In view of the obviousness of the instant claim 1 relative to the copending claim 1 and Hatakeyama, the instant claim 5 is held obvious with regards to the copending claim 5, claim 1, and Hatakeyama.
The instant claim 6 and the copending claim 7 recite identical limitations. In view of the obviousness of the instant claim 1 relative to the copending claim 1 and Hatakeyama, the instant claim 5 is held obvious with regards to the copending claim 7, claim 1, and Hatakeyama.
The instant claim 7 and the copending claim 9 recite identical limitations. In view of the obviousness of the instant claim 1 relative to the copending claim 1 and Hatakeyama, the instant claim 5 is held obvious with regards to the copending claim 9, claim 1, and Hatakeyama.
The instant claim 18 and the copending claim 31 recite polymer species , wherein the copending claim 31 claims a polymer having the partial structure IA (see claims) with the substituent moiety -X-L attached to the methylene bridge between two aromatic units in the backbone chain, wherein the aromatic units Ar1 and Ar2 are a benzene or naphthalene which may have substituents thereupon. The instant claim 31 claims a hydrogen on the methylene bridge between Ar1 and Ar2, not the moiety X-L. A person of ordinary skill in the art would have been able to arrive at the instant application claim 1 from the copending application claim 1 – the substitution of a hydrogen into the methylene bridge, as evidenced by Hatakeyama, who discloses hydrogen substitution on the methylene bridge between two aromatic subunits in the fluorene-type backbone of the polymer disclosed therein (See above discussion of Hatakeyama with regards to 103-type rejections).
With regards to instant claims 19-20, the limitations of the group W1 are added, wherein in both the copending application claims 32-33 and instant application claims 19-20 W1 may be a hydroxyl group, a  carbon group of 1-10 carbon atoms, or an organic group having at least one or more aromatic rings that may optionally have substitution thereupon. The presence of the hydrogen or -X-L moiety in the respective instant or copending claims is not changed in Claims 19-20. As the claims 2-3 introduce limitations that are identical to each other and the instant claim would have been obvious for a person of ordinary skill to arrive at in view of the copending claim 31 and Hatakeyama, instant claims 19-20 would have been obvious for a person of ordinary skill to arrive at in view of copending claims 32-33. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claim is allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P.T./Examiner, Art Unit 1737  
                                                                                                                                                                                                      /PAMELA H WEISS/Primary Examiner, Art Unit 1771